Dissenting Opinion by
Mr. Justice Roberts:
I cannot agree with the majority and with the court below, that §553 of the Selective Sales and Use Tax . Act of 1956, P. L. (1955) 1228, as amended, 72 P.S. §3403-553 (Supp. 1963), is irreconcilable with §503 of The Fiscal Code of 1929, P. L. 343, as amended, 72 P.S. §503 (Supp. 1963). Nor can I agree, in the absence of an express legislative direction, that petition under §553 was intended by the Legislature to be the sole means by which a refund may be obtained.
It is neither unusual nor improper that there be available to a taxpayer alternative procedures by which he may obtain relief.* This is particularly so in view of the nature of the procedures involved.
Under The Fiscal Code (§503), followed here by appellant, the petition must be filed directly with the Board of Finance and Revenue within two years of payment of the tax to recover taxes “to which the Commonwealth is not rightfully or equitably entitled.” Appellate review may be obtained only by narrow certiorari in the Supreme Court, as the majority opinion points out.
On the other hand, within 18 months of payment, a petition under the Selective Sales and Use Tax Act (§553) must be filed with the Department of Revenue to recover tax to which “the Commonwealth is not rightfully entitled.” Review may be had before the Board of Finance and Revenue whose decision is reviewabie in the Court of Common Pleas of Dauphin County and finally in the Supreme Court of Pennsylvania.
*76The difference between the provisions — specifically, the equitable nature of review available only under The Fiscal Code and the extent and nature of review— do not require the inapplicability of one provision. The mere existence of difference does not create irreconcilability or preclude choice.
I would hold that refund may be sought under either §503 of The Fiscal Code or §553 of the Selective Sales and Use Tax Act. Therefore, I dissent.

 See, for example, the procedure for refund of federal income tax.